1    BROOMELL LAW FIRM
     DOUGLAS P. BROOMELL (State Bar No.: 179188)
2
     108 MAIN STREET
3    ROSEVILLE, CA 95678
     Tel: (916) 899-1716
4    email: broomell@surewest.net
5
     Attorney for Plaintiff
6    RICHARD J. RYAN

7
                              IN THE UNITED STATES DISTRICT COURT
8
                               EASTERN DISTRICT OF CALIFORNIA
9

10

11    RICHARD J. RYAN,
                                                Case No.: 2:17-CV-01453-MCE-DB
12          Plaintiff,
13                                              ORDER TO CORRECT DEFENDANT
      vs.
                                                NAME AND REQUEST FOR ISSUANCE
14
      CITY OF ROSEVILLE, a municipal            FOR AMENDED SUMMONS
15    corporation; ROSEVILLE COMMUNITY
      DEVELOPMENT CORPORATION, a
16
      non-profit public benefit corporation;
17    UNIVERSITY DEVELOPMENT
      FOUNDATION, a foreign corporation;
18    CHRIS ROBLES, an individual; PACIFIC
      STREET LLC, a California Limited
19
      Liability Company, and DOES 1 through
20    100, inclusive,

21       Defendants.
      ___________________________________/
22

23

24

25

26

27

28

     ORDER
1                                              ORDER
2
             Upon consideration of the Parties’ Joint Stipulation (ECF No. 71) and good cause
3
     appearing, the Court orders that Defendant Pacific Street LLC, identified in the Second
4
     Amended Complaint (ECF No. 42), shall be amended to read 110 Pacific Street LLC; that
5

6    wherever Pacific Street LLC is identified in the Second Amended Complaint, it shall be deemed

7    to be 110 Pacific Street LLC; and that the Court issue a new Summons naming 110 Pacific
8
     Street, LLC, a California limited liability company, as a Defendant in place and stead of Pacific
9
     Street, LLC.
10
             IT IS SO ORDERED.
11

12   Dated: April 2, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER
